As we 
open this session of the General Assembly the world is 
still facing problems of peace and security, crises, 
conflicts, inequality among States, poverty, hunger and 
disease. To those recurrent problems are added new 
challenges, such as climate change, natural disasters, 
terrorism, piracy, transnational organized crime, human 
trafficking, nuclear proliferation and the world 
economic and financial crisis. All these many issues by 
their very nature call out to the whole of the 
international community and demand global, 
collective, coordinated solutions. 
 The United Nations because of its global nature 
offers now more than ever the best framework for 
finding lasting solutions. To do that, we need a strong, 
reformed Organization that can respond to the new 
demands of our time. In this connection, my delegation 
welcomes the new entity UN Women and the 
appointment at its head of the former President of 
Chile, Michelle Bachelet — a brilliant woman, to 
whom I wish every success. 
 We will need to work with determination to bring 
about the reforms necessary to restore to the United 
Nations its operation as a global Organization and to 
make it a real instrument of world governance. The 
process must continue with reform of the Security 
Council, both in its membership and its working 
methods. Also we should continue to deal with the 
matter of how to strengthen the General Assembly and 
its role. 
 The High-level Plenary Meeting on the 
Millennium Development Goals (MDGs) that ended 
22 September culminated in the adoption of an 
outcome document (resolution 65/1) that exhorts us to 
keep our promises. We welcome it. Indeed, we must 
unite to attain these Goals. As I said at that time, just 
two days ago, Congo’s commitment to reaching the 
MDGs remains firm. 
 While ten years after the Goals were announced 
the overall results in achieving them are mixed, 
especially in Africa, it is nevertheless undeniable that 
major advances have been made in Africa during that 
same period in such other essential areas as peace, 
security and democracy. Africa as a whole is 
increasingly emerging from a cycle of armed conflicts 
that have greatly worked against its forward progress 
towards development and prosperity. Today, thanks to 
the efforts of the African Union, the backing of the 
international community and the involvement of 
African leaders themselves, many conflicts have been 
or are being resolved. With that in mind, 2010 has been 
named a year of peace and security in Africa. 
 Despite difficulties encountered here and there in 
carrying out electoral processes, in a general way 
democracy is undeniably making a home in Africa. In 
Gabon and Burundi, to mention only those two 
countries, the popular will has expressed itself freely. 
We nurture the hope that the elections upcoming in the 
next months, notably in Côte d’Ivoire, Guinea, the 
Niger, Nigeria, the Central African Republic and the 
Democratic Republic of the Congo, will play out in a 
climate of calm. That is likewise our hope for the 
referendum to be held in South Sudan, as called for in 
the Comprehensive Peace Agreement. In this 
connection we call on the international community to 
continue supporting that process until it is completed. 
 On the subject of Central Africa, the United 
Nations Office about to open will provide an additional 
tool, besides existing mechanisms, to promote good 
governance and build peace, cooperation and 
development. In the same vein of building confidence 
and peace in our subregion, from 15-19 November 
Brazzaville will be hosting the thirty-first meeting of 
the United Nations Standing Advisory Committee on 
Security Questions in Central Africa. On that occasion 
the States of the subregion will seal their commitment 
to fight the traffic in small arms and light weapons, by 
signing the Kinshasa Convention. 
 Since the tragic events that brought such 
suffering to my country in the 1990s and early 2000s, 
the Congolese Government has invested in the quest 
for peace and national reconciliation, and works to 
preserve that precious accomplishment. Moreover, our 
good neighbour policy — a policy we have always 
advocated — is one of the pillars of our foreign policy. 
It is evident today in the way in which we are handling 
the humanitarian crisis resulting from the arrival in our 
territory of over 100,000 nationals from Équateur 
Province in the Democratic Republic of the Congo. 
The signing this past 10 June of the tripartite accord 
among the Republic of the Congo, the Democratic 
Republic of the Congo and the Office of the United 
Nations High Commissioner for Refugees should make 
possible an imminent resolution of the problem and 
contribute to stabilizing the situation in our brother 
country so in need of peace and security, especially on 
the eve of its elections. 
  
 
10-54965 56 
 
 Here I would like to thank the all the bilateral and 
multilateral partners, namely France, Italy, the United 
States of America, the World Food Programme and the 
Office of the High Commissioner for Refugees, for all 
the assistance they have graciously given us. 
 We have just dedicated a high-level segment to 
biodiversity in this year 2010, which has been 
proclaimed the International Year of Biodiversity. Yet 
another new challenge of our age, biodiversity is 
crucial to life on earth and holds especial interest for 
the Congo, since we are one of the countries that 
houses the Congo Basin, a major carbon sink. We have 
no doubt that the results of this segment will resonate 
into the upcoming meetings in Nagoya, Japan, in 
October and in Cancún, Mexico, in November and 
December. 
 The President of our Republic, Denis Sassou 
Nguesso, holds the question of biodiversity to be of 
critical global importance, because tropical forests play 
a vital role in regulating and stabilizing the global 
climate and generally in providing environmental 
services. In this context, the Copenhagen Agreement, 
which took into account the process of reducing 
emissions from deforestation and degradation, known 
as REDD-plus, represented the culmination of major 
efforts deployed by the three forest basins, the Amazon 
Basin in South and Central America, the Congo Basin 
in Central Africa and the Mekong Basin in South-East 
Asia.  
 With our partners in dialogue and cooperation of 
the Forest eleven tropical rainforest countries, the 
Republic of the Congo reaffirms its will and 
determination to meet the challenges of conservation 
and the promotion of biodiversity. Such an effort can 
bring about lasting results only if it is supported by 
additional financing that is sustainable and predictable. 
 The question of human rights is also on the 
agenda for this session. My Government promotes 
human rights because they are so closely related to 
peace and development. With regard to human rights, 
the Congo has always acted within the process of 
international legitimacy. That is evident in the 
philosophy underpinning our Constitution, in what we 
do on a day-to-day basis and in our extensive 
participation in the relevant international instruments.  
 Domestically, besides promulgating a law on the 
protection of the child in the Republic of the Congo, 
our Parliament will shortly adopt a bill on promoting 
and protecting the rights of indigenous peoples, which 
the Government has just submitted to it. The Republic 
of the Congo has undertaken a number of initiatives in 
this field, thus taking an important step towards 
recognizing, defending and protecting the rights of 
minorities. Next November, the Special Rapporteur on 
the situation of human rights and fundamental 
freedoms of indigenous people will visit Brazzaville. 
That will be an opportune moment for dialogue and 
consultations on matters related to indigenous peoples. 
It should also help us speed up the implementation of 
recommendations of the universal periodic review, a 
Human Rights Council mechanism of which my 
country was the subject from 6 to 8 May 2009 in 
Geneva.  
 My country is a candidate for membership in the 
Human Rights Council for the period from 2011 to 
2014, and we thus reaffirm our commitment to 
fulfilling our international commitments and to 
supporting efforts of the international community to 
strengthening those rights. I therefore take this 
opportunity to appeal for the Assembly’s support for 
our candidacy in the elections, which will be held in 
May 2011. 
 On 15 August 2010, my country celebrated the 
fiftieth anniversary of its independence. The day was 
devoted to the theme of remembering, but also and 
above all, of responsibilities and action. On that 
occasion, the Government announced a number of 
socio-economic measures to benefit our people. Those 
measures were made possible by the release of 
additional financial resources following the significant 
foreign debt relief because of Congo’s accession to the 
Heavily Indebted Poor Countries (HIPC) Initiative. 
Those measures are part of the Government’s resolve 
to move towards attaining the Millennium 
Development Goals.  
 Such an enabling situation will allow my country 
to lay the foundations for an emerging economy. 
Indeed, it is President Denis Sassou Nguesso’s 
ambition to make Congo a modern and prosperous 
State that plays its part in the family of free modern 
nations. But that ambition, however legitimate, can be 
achieved only in a world that is safer, more just and 
with more solidarity.  
 More than ever before, we must return to the 
ideals that inspired the founding fathers of the League 
of Nations and the United Nations. We must place the 
 
 
57 10-54965 
 
moral values and the deep aspirations of our peoples at 
the heart of our work. This is the world that we all 
aspire to. This is the world that we should strive to 
build in this Hall.